         

Exhibit 10.12
AMENDMENT TO SERIES C 6% SECURED CONVERTIBLE PROMISSORY NOTE
DUE MAY 29, 2009
     This Amendment, dated July 24, 2008, (the “Amendment”) amends certain
provisions of the Series C 6% Secured Convertible Promissory Note in the
original principal amount of $                    , issued by AXS-One Inc., a
Delaware corporation (the “Company”) (No. PN-2007-C-[___]), due May 29, 2009 and
dated as of November 13, 2007 (the “Note”), and is by and between the Company
and                      (“Holder”). Terms not otherwise defined herein which
are defined in the Note shall have the same respective meanings herein as
therein.
     WHEREAS, on the date hereof, the Company issued in favor of certain
purchasers (the “Purchasers”) promissory notes, in the aggregate principal
amount of                      Dollars ($                    )(collectively the
“July 2008 Notes”), and such July 2008 Notes were issued pursuant to the terms
of a Convertible Note and Warrant Purchase Agreement dated as of the date
hereof, between the Company and such Purchasers; and
     WHEREAS, the Company and Holder have agreed to modify certain terms and
conditions of the Note as specifically set forth in this Amendment.
     NOW, THEREFORE, in consideration of the mutual agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Amendments to the Note.
     (a) The following Section 6(g) is added to Section 6 of the Note
immediately following Section 6(f) thereof:
     “(g) The occurrence of any Event of Default under the July 2008 Notes (as
Event of Default is defined in such July 2008 Notes). “July 2008 Notes” shall
mean those Series D 6% Secured Convertible Promissory Notes issued and sold by
the Company pursuant to that certain Convertible Note and Warrant Purchase
Agreement by and among the Company and those purchasers as listed therein, dated
on or around July 24, 2008.”
     2. Ratification, Etc. Except as expressly amended hereby, all terms and
conditions of the Note, as amended, are hereby ratified and confirmed in all
respects and shall continue in full force and effect. The obligations under the
Note shall be deemed to be continuously outstanding and shall not be deemed to
have been repaid and readvanced or refinanced hereunder or hereby. The Note and
this Amendment shall be read and construed as a single agreement. All references
to the Note shall hereafter refer to such Note, as amended hereby.

 



--------------------------------------------------------------------------------



 



     3. No Novation. THE COMPANY AND HOLDER HAVE ENTERED INTO THIS AMENDMENT
SOLELY TO AMEND CERTAIN OF THE TERMS OF THE NOTE. THEY DO NOT INTEND THIS NOTE
NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS NOTE AND THE
TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE NOTE.
     4. No Waiver. Nothing contained herein shall constitute a waiver of, impair
or otherwise affect, any obligation of the Company under any Note or any rights
of any Holder consequent thereon.
     5. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.
     6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York (without reference to
conflict of laws).
[Signature page follows.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.

            Company:

AXS-ONE INC.
      By:           Name:           Title:           [HOLDER]
      By:           Name:           Title:        

3